

117 HR 1565 : National Senior Investor Initiative Act of 2021
U.S. House of Representatives
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 1565IN THE SENATE OF THE UNITED STATESApril 22, 2021Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACTTo create an interdivisional taskforce at the Securities and Exchange Commission for senior investors.1.Short titleThis Act may be cited as the National Senior Investor Initiative Act of 2021 or the Senior Security Act of 2021.2.Senior Investor TaskforceSection 4 of the Securities Exchange Act of 1934 (15 U.S.C. 78d) is amended by adding at the end the following:(k)Senior Investor Taskforce(1)EstablishmentThere is established within the Commission the Senior Investor Taskforce (in this subsection referred to as the Taskforce).(2)Director of the TaskforceThe head of the Taskforce shall be the Director, who shall—(A)report directly to the Chairman; and(B)be appointed by the Chairman, in consultation with the Commission, from among individuals—(i)currently employed by the Commission or from outside of the Commission; and(ii)having experience in advocating for the interests of senior investors.(3)StaffingThe Chairman shall ensure that—(A)the Taskforce is staffed sufficiently to carry out fully the requirements of this subsection; and(B)such staff shall include individuals from the Division of Enforcement, Office of Compliance Inspections and Examinations, and Office of Investor Education and Advocacy.(4)No compensation for members of TaskforceAll members of the Taskforce appointed under paragraph (2) or (3) shall serve without compensation in addition to that received for their services as officers or employees of the United States.(5)Minimizing duplication of effortsIn organizing and staffing the Taskforce, the Chairman shall take such actions as may be necessary to minimize the duplication of efforts within the divisions and offices described under paragraph (3)(B) and any other divisions, offices, or taskforces of the Commission.(6)Functions of the TaskforceThe Taskforce shall—(A)identify challenges that senior investors encounter, including problems associated with financial exploitation and cognitive decline;(B)identify areas in which senior investors would benefit from changes in the regulations of the Commission or the rules of self-regulatory organizations;(C)coordinate, as appropriate, with other offices within the Commission, other taskforces that may be established within the Commission, self-regulatory organizations, and the Elder Justice Coordinating Council; and(D)consult, as appropriate, with State securities and law enforcement authorities, State insurance regulators, and other Federal agencies.(7)ReportThe Taskforce, in coordination, as appropriate, with the Office of the Investor Advocate and self-regulatory organizations, and in consultation, as appropriate, with State securities and law enforcement authorities, State insurance regulators, and Federal agencies, shall issue a report every 2 years to the Committee on Banking, Housing, and Urban Affairs and the Special Committee on Aging of the Senate and the Committee on Financial Services of the House of Representatives, the first of which shall not be issued until after the report described in section 3 of the National Senior Investor Initiative Act of 2021 has been issued and considered by the Taskforce, containing—(A)appropriate statistical information and full and substantive analysis;(B)a summary of recent trends and innovations that have impacted the investment landscape for senior investors;(C)a summary of regulatory initiatives that have concentrated on senior investors and industry practices related to senior investors;(D)key observations, best practices, and areas needing improvement, involving senior investors identified during examinations, enforcement actions, and investor education outreach;(E)a summary of the most serious issues encountered by senior investors, including issues involving financial products and services;(F)an analysis with regard to existing policies and procedures of brokers, dealers, investment advisers, and other market participants related to senior investors and senior investor-related topics and whether these policies and procedures need to be further developed or refined;(G)recommendations for such changes to the regulations, guidance, and orders of the Commission and self-regulatory organizations and such legislative actions as may be appropriate to resolve problems encountered by senior investors; and(H)any other information, as determined appropriate by the Director of the Taskforce.(8)Request for reportsThe Taskforce shall make any report issued under paragraph (7) available to a Member of Congress who requests such a report. (9)SunsetThe Taskforce shall terminate after the end of the 10-year period beginning on the date of the enactment of this subsection.(10)Senior investor definedFor purposes of this subsection, the term senior investor means an investor over the age of 65.(11)Use of existing fundsThe Commission shall use existing funds to carry out this subsection. .3.GAO study(a)In generalNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress and the Senior Investor Taskforce the results of a study of financial exploitation of senior citizens.(b)ContentsThe study required under subsection (a) shall include information with respect to—(1)economic costs of the financial exploitation of senior citizens—(A)associated with losses by victims that were incurred as a result of the financial exploitation of senior citizens;(B)incurred by State and Federal agencies, law enforcement and investigatory agencies, public benefit programs, public health programs, and other public programs as a result of the financial exploitation of senior citizens;(C)incurred by the private sector as a result of the financial exploitation of senior citizens; and(D)any other relevant costs that—(i)result from the financial exploitation of senior citizens; and(ii)the Comptroller General determines are necessary and appropriate to include in order to provide Congress and the public with a full and accurate understanding of the economic costs resulting from the financial exploitation of senior citizens in the United States;(2)frequency of senior financial exploitation and correlated or contributing factors—(A)information about percentage of senior citizens financially exploited each year; and(B)information about factors contributing to increased risk of exploitation, including such factors as race, social isolation, income, net worth, religion, region, occupation, education, home-ownership, illness, and loss of spouse; and(3)policy responses and reporting of senior financial exploitation—(A)the degree to which financial exploitation of senior citizens unreported to authorities;(B)the reasons that financial exploitation may be unreported to authorities;(C)to the extent that suspected elder financial exploitation is currently being reported—(i)information regarding which Federal, State, and local agencies are receiving reports, including adult protective services, law enforcement, industry, regulators, and professional licensing boards;(ii)information regarding what information is being collected by such agencies; and(iii)information regarding the actions that are taken by such agencies upon receipt of the report and any limits on the agencies’ ability to prevent exploitation, such as jurisdictional limits, a lack of expertise, resource challenges, or limiting criteria with regard to the types of victims they are permitted to serve;(D)an analysis of gaps that may exist in empowering Federal, State, and local agencies to prevent senior exploitation or respond effectively to suspected senior financial exploitation; and(E)an analysis of the legal hurdles that prevent Federal, State, and local agencies from effectively partnering with each other and private professionals to effectively respond to senior financial exploitation.(c)Senior citizen definedFor purposes of this section, the term senior citizen means an individual over the age of 65.Passed the House of Representatives April 20, 2021.Cheryl L. Johnson,Clerk